Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 1 of 18 PageID #: 260


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


Clinton Jackson and James Thomas,              )
individually and on behalf of                  )       Civil Action No. 4:19-cv-00178
all others similarly situated,                 )
                                               )       JURY TRIAL DEMANDED
                        Plaintiffs,            )
v.                                             )
                                               )
Synergies3 TEC Services, LLC,                  )
                                               )
                        Defendant.             )


                      PLAINTIFFS’ SECOND AMENDED COLLECTIVE
                           AND CLASS ACTION COMPLAINT

       Plaintiffs Clinton Jackson and James Thomas, individually and on behalf of other

similarly situated installation technicians, state as follows for their Complaint against Defendant

Synergies 3 Tec Services, LLC (“Synergies3” or “Defendant”):

                                  PRELIMINARY STATEMENT

       1.        This is a class and collective action brought by Plaintiff Clinton Jackson and

James Thomas (“Plaintiffs”), on behalf of themselves and all others similarly situated. Plaintiffs

and those similarly situated worked for Synergies3 as installation technicians, and were denied

proper compensation as required by federal wage and hour laws.

       2.        Plaintiffs seek unpaid overtime compensation pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. Pursuant to the § 216(b) of the FLSA,

Plaintiffs bring this claim as a putative collective action on behalf of the FLSA Collective

defined below.

       3.        Plaintiffs also seek to recover unpaid overtime compensation under R.S. Mo. §§

290.500(3) & (4); R.S. Mo. § 290.505.1; 820 ILCS § 105/3(c) & (d); 820 ILCS § 105/4a.
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 2 of 18 PageID #: 261


Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring these claims as

putative class actions on behalf of themselves and the Missouri Rule 23 Class and Illinois Rule

23 Class defined below.

       4.      Plaintiffs also seek to recover wages, salary, employment benefits, other

compensation denied, double damages, compensatory damages, and an amount up to $500 for

each violation of the Illinois’ Employee Classification Act (“ECA”), 820 ILCS § 185/1 et seq.

       5.      Defendant misclassified Plaintiffs and other similarly situated installation

technicians as “independent contractors” and failed to pay them one and one-half (1.5) times

their regular rate of pay for all hours worked over forty (40) in a workweek.

                                        THE PARTIES

       6.      Plaintiff Clinton Jackson resides in Collinsville, Illinois. He worked for Defendant

as an installation technician from approximately October 2016 to January 2018. Plaintiff

Jackson first worked for Defendant out of its Bellville, Illinois office and then later out of its St.

Charles, Missouri office.

       7.      Plaintiff James Thomas resides in Waverly, Kansas. He worked for Defendant as

an installation technician from approximately May 2017 to April 2018. Plaintiff Thomas first

worked for Defendant out of its Bellville, Illinois office and then later out of its St. Charles,

Missouri office.

       8.      Synergies3 is a Texas limited liability company, registered to conduct business in

Missouri, Illinois and other states across the country.

       9.      Synergies3 is a satellite installation provider for AT&T (DirecTV). It provides

satellite installation services to AT&T customers across the United States.

       10.     Synergies3 is or has been an enterprise engaged in commerce or in the production

of goods or services for commerce within the meaning of 29 U.S.C. § 203(s)(1), and, upon

                                                   2
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 3 of 18 PageID #: 262


information and belief, has had an annual gross volume of sales made or business done of not

less than $500,000 at all relevant times.

       11.     Defendant has a practice of unlawfully and improperly classifying its installation

technicians, including Plaintiffs and those similarly situated, as “independent contractors.”

       12.     Defendants maintained a practice of paying its installation technicians, including

Plaintiffs, the FLSA Collective, the Missouri Rule 23 class and the Illinois Rule 23 class by piece

rate and not paying them proper overtime compensation. Plaintiffs, and other installation

technicians, were under Defendant’s direction and control and were all subject to the same

unlawful pay practice.

                                   JURISDICTION & VENUE

       13.     This Court has subject matter jurisdiction under 29 U.S.C. § 216(b) and 28 U.S.C.

§ 1331, because Plaintiffs’ claims arise under the FLSA. The Court has supplemental

jurisdiction over the Missouri and Illinois state law claims pursuant to 28 U.S.C. § 1367 because

Plaintiffs’ state and federal claims derive from a common nucleus of operative fact, and are so

related that they form part of the same case or controversy.

       14.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claims occurred in this District.

                                   FACTUAL ALLEGATIONS

       15.     Plaintiffs, the FLSA Collective, the Missouri Rule 23 Class and the Illinois Rule

23 Class worked for Defendant as installation technicians.

       16.     In performing work as an installation technician, Plaintiffs and those similarly

situated installed, repaired, and disconnected wiring, satellite dishes, and other

telecommunications equipment in customers’ homes and business premises.




                                                   3
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 4 of 18 PageID #: 263


       17.       Plaintiffs and those similarly situated regularly used drills and other light power

tools to, among other things, feed cables through walls and affix satellite dishes and other

telecommunications equipment to roofs and other building structures.

       18.       Plaintiffs and those similarly situated were paid on piece-rate or per job basis.

       19.       Defendant’s piece-rate or per-job compensation plan did not properly pay

Plaintiffs and the similarly situated installation technicians overtime pay for the overtime hours

they worked.

       20.       Defendant unlawfully classified Plaintiffs, the FLSA Collective, the Missouri

Rule 23 Class and the Illinois Rule 23 Class as an “independent contractors” to avoid its

obligations to pay overtime wages under federal and state law. Defendant also utilized its

“independent contractor” misclassification scheme to improperly reap other benefits, including

reducing its tax liability, avoiding workers’ compensation, and passing operating costs on to its

workforce.

       21.       Despite classifying Plaintiffs and those similarly situated as “independent

contractors,” Defendant’s installation technicians were and are, in fact, employees under federal

and state law.

       22.       At all relevevant times, Defendant is, and has been, an “employer” of Plaintiffs

and those similarly situated within the meaning of the federal and state law.

       23.       Plaintiffs, FLSA Collective, the Missouri Rule 23 Class and the Illinois Rule 23

Class worked for Defendant on a full-time and continuing basis. Plaintiffs and those similarly

situated did not sell or advertise their services to the general public, or work for any other

company other than Defendant.

       24.       Plaintiffs and those similarly situated were also subject to Defendant’s direction

and control regarding the manner in which they performed their work. For instance:

                                                   4
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 5 of 18 PageID #: 264


        a. Defendant required its installation technicians to follow Defendant’s instructions,

           processes, and policies regarding the methods by which their work was to be

           completed.

        b. Defendant supervised Plaintiffs’ and the similarly situated installation

           technicians’ work.

        c. Defendant required Plaintiffs and the similarly situated installation technicians to

           use specific applications on their personal mobile phones and/or tablets to open

           and close work orders, and to track the work they completed each day.

        d. Defendant determined and set Plaintiffs’ and the similarly situated installation

           technicians’ schedules.

        e. Defendant’s installation technicians did not generate their own business. Rather,

           the customers for whom they provided installation services for, were contracted

           through Defendant and/or Defendant’s customers.

        f. Defendant determined Plaintiffs and the similarly situated installation technicians’

           pay by setting the non-negotiable rates included in its piece-rate compensation

           structure.

        g. Defendant required Plaintiffs and similarly situated installation technicians to

           attend meetings to discuss job performance and details and specifications related

           to the work to be completed for Defendant’s customers.

        h. Defendant required installation technicians to obtain specific certifications in

           order to perform work for Defendant.

        i. Defendant required installation technicians to communicate any changes in their

           work schedule and/or hours to Defendant, in advance of the changes.




                                             5
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 6 of 18 PageID #: 265


             j. Defendant had the ability to discipline its installation technicians if they did not

                follow Defendant’s standards, policies and / or procedures.

       25.      Defendant has suffered and permitted Plaintiffs to regularly work more than forty

(40) hours a week without overtime compensation.

       26.      For example, during the workweek ending August 17, 2017, Plaintiff Jackson

estimates that he worked approximately 60 hours without receiving any overtime pay.

       27.      During the workweek ending August 17, 2017, Plaintiff Thomas estimates that he

worked approximately 60 hours without receiving any overtime pay.

       28.      Defendant has also suffered and permitted other similarly situated installation

technicians to regularly work more than forty (40) hours in a workweek without overtime

compensation.

       29.      Defendant knowingly, willfully, or in reckless disregard of the law, maintained an

illegal practice of failing to pay Plaintiffs, FLSA Collective, the Missouri Rule 23 Class and the

Illinois Rule 23 Class proper overtime compensation for all hours worked over forty (40) in a

workweek.

       30.      Plaintiffs complained to Defendant about its improper classification of installation

technicians as “independent contractors.” Defendant informed Plaintiffs that it was planning to

reclassify Plaintiffs and other installation technicians to W-2 employees, and that it would start

paying them an overtime premium for their overtime hours. Despite these representations,

Defendant did not follow through on the reclassification and, as a result, continued to deny

Plaintiffs and other installation technicians proper overtime wages.

       31.      Defendant did not keep accurate or complete records of the hours Plaintiffs and

other similarly situated installation technicians worked.




                                                   6
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 7 of 18 PageID #: 266


                           COLLECTIVE ACTION ALLEGATIONS

        32.     Pursuant to FLSA, 29 U.S.C. § 216(b), Plaintiffs’ consent forms are attached as

Exhibit A. The consent form of an opt-in Plaintiff is attached as Exhibit B. As this case

proceeds, it is likely other individuals will join this case as opt-in Plaintiffs.

        33.     Pursuant to the FLSA, 29 U.S.C. § 216(b), Plaintiffs seek to certify the following

FLSA Collective:

           All installation technicians who worked for Defendant and were
           classified as “independent contractors” at any time within three years
           prior to the filing of the Complaint (the “FLSA Collective”) to the date
           of final judgment.

        34.     Upon information and belief, Defendant knew that Plaintiffs and the FLSA

Collective performed work that required overtime pay. Defendant operated under a scheme to

deprive these workers of overtime compensation by misclassifying them as independent

contractors and failing to properly compensate them for their overtime hours worked.

        35.     Defendant is liable under the FLSA for failing to properly compensate Plaintiffs

and the FLSA Collective, and as such, notice should be sent to the FLSA Collective. There are

numerous similarly situated current and former installation technicians who have been denied

overtime pay by Defendant in violation of the FLSA who would benefit from the issuance of

court-supervised notice of this lawsuit and the opportunity to join. Those similarly situated

installation technicians are known to Defendant and should be readily identifiable through

Defendant’s records.

                   MISSOURI RULE 23 CLASS ACTION ALLEGATIONS

        36.     The class of similarly situated workers sought to be certified under Fed. R. Civ. P.

23(a) and 23(b) as a class action under Fed. R. Civ. P. 23 is defined as:

           All installation technicians who worked for Defendant in Missouri and
           were classified as “independent contractors” at any time within two years

                                                    7
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 8 of 18 PageID #: 267


          prior to the filing of the Complaint (the “Missouri Rule 23 Class”) to the
          date of final judgment.

       37.      Pursuant to Fed. R. Civ. P. 23(a) and 23(b), Plaintiffs bring Count II on behalf of

themselves and on behalf of the Missouri Rule 23 Class for violations of the overtime provisions

of the Missouri Minimum Wage Law, R.S. Mo. §§ 290.500(3) & (4); R.S. Mo. § 290.505.1.

       38.       The persons in the Missouri Rule 23 Class are so numerous that joinder of all

members is impracticable. While the precise number of class members has not been determined

at this time, on information and belief, at least 50 individuals worked as installation technicians

for Defendant during the applicable statute of limitations period. Plaintiffs and the proposed

Missouri Rule 23 Class have been equally affected by Defendant’s violations of law.

       39.      There are questions of law and fact common to the proposed Missouri Rule 23

Class that predominate over questions solely affecting individual members of the proposed

Missouri Rule 23 Class, including but not limited to the following:

             a. Whether Defendant misclassified Plaintiffs and the Missouri Rule 23 Class
                as “independent contractors”;

             b. Whether Defendant violated Missouri law for failure to pay all overtime
                wages due and owing;

             c. The proper measure and calculation of damages; and

             d. Whether Defendant failed to keep accurate record of the hours Plaintiffs and
                the similarly situated installation technicians worked.

       40.      Plaintiffs’ claims are typical of those members of the Missouri Rule 23 Class.

Plaintiffs, like other members of the proposed Missouri Rule 23 Class, were subject to

Defendant’s practices and policies described in this Complaint. Further, Plaintiffs’ job duties are

typical of the Missouri Rule 23 Class, as all class members are or were installation technicians.




                                                 8
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 9 of 18 PageID #: 268


        41.     Plaintiffs will fairly and adequately protect the interest of the proposed Missouri

Rule 23 Class and have retained counsel experienced in complex wage and hour class and

collective action litigation.

        42.     This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(3) because questions of law or fact predominate over questions affecting individual class

members, and a class action is superior to other methods in order to ensure a fair an efficient

adjudication of this controversy because, in the context of wage and hour litigation, individual

plaintiffs often lack the financial resources to vigorously prosecute separate lawsuits in federal

court against large corporate defendants. Class litigation is also superior because it will preclude

the need for unduly duplicative litigation resulting in inconsistent judgments pertaining to

Defendant’s policies and practices. There do not appear to be any difficulties in managing this

class action.

        43.     Plaintiffs intend to send notice to all members of the proposed Missouri Rule 23

Class to the extent required by Fed. R. Civ. P. 23.

                    ILLINOIS RULE 23 CLASS ACTION ALLEGATIONS

        44.     The class of similarly situated workers sought to be certified under Fed. R. Civ. P.

23(a) and 23(b) as a class action under Fed. R. Civ. P. 23 is defined as:

           All installation technicians who worked for Defendant in Illinois and
           were classified as “independent contractors” at any time within three
           years prior to the filing of the Complaint (the “Illinois Rule 23 Class”) to
           the date of final judgment.

        45.     Pursuant to Fed. R. Civ. P. 23(a) and 23(b), Plaintiffs bring Count III on behalf of

themselves and on behalf of the Illinois Rule 23 Class for violations of the overtime provisions

of the Illinois Minimum Wage Law, 820 ILCS § 105/3(c) & (d); 820 ILCS § 105/4a, and the

Illinois Employee Classification Act, 820 ILCS § 185/60(a).



                                                  9
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 10 of 18 PageID #: 269


        46.      The persons in the Illinois Rule 23 Class are so numerous that joinder of all

members is impracticable. While the precise number of class members has not been determined

at this time, on information and belief, at least 50 individuals worked as installation technicians

for Defendant during the applicable statute of limitations period. Plaintiffs and the proposed

Illinois Rule 23 Class have been equally affected by Defendant’s violations of law.

        47.      There are questions of law and fact common to the proposed Illinois Rule 23

Class that predominate over questions solely affecting individual members of the proposed

Illinois Rule 23 Class, including but not limited to the following:

              a. Whether Defendant misclassified Plaintiffs and the Illinois Rule 23 Class as
                 “independent contractors”;

              b. Whether Defendant violated Illinois law for failure to pay all overtime
                 wages due and owing;

              c. Whether Plaintiffs worked in the “construction industry”;

              d. The proper measure and calculation of damages; and

              e. Whether Defendant failed to keep accurate record of the hours Plaintiffs and
                 the similarly situated installation technicians worked.

        48.      Plaintiffs’ claims are typical of those members of the Illinois Rule 23 Class.

Plaintiffs, like other members of the proposed Illinois Rule 23 Class, were subject to Defendant’s

practices and policies described in this Complaint. Further, Plaintiffs’ job duties are typical of

the Illinois Rule 23 Class, as all class members are or were installation technicians.

        49.      Plaintiffs will fairly and adequately protect the interest of the proposed Illinois

Rule 23 Class and have retained counsel experienced in complex wage and hour class and

collective action litigation.

        50.      This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(3) because questions of law or fact predominate over questions affecting individual class



                                                   10
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 11 of 18 PageID #: 270


members, and a class action is superior to other methods in order to ensure a fair an efficient

adjudication of this controversy because, in the context of wage and hour litigation, individual

plaintiffs often lack the financial resources to vigorously prosecute separate lawsuits in federal

court against large corporate defendants. Class litigation is also superior because it will preclude

the need for unduly duplicative litigation resulting in inconsistent judgments pertaining to

Defendant’s policies and practices. There do not appear to be any difficulties in managing this

class action.

       51.      Plaintiffs intend to send notice to all members of the proposed Illinois Rule 23

Class to the extent required by Fed. R. Civ. P. 23.

                                       CAUSES OF ACTION

                              COUNT I – OVERTIME WAGES
                   FAIR LABOR STANDARDS ACT – 29 U.S.C. § 201, et seq.
                          On Behalf of Plaintiffs and the FLSA Collective

       52.      Plaintiffs reallege and incorporate by reference all allegations in all preceding

paragraphs.

       53.      The FLSA requires employers to pay non-exempt employees overtime

compensation at a rate of one and one-half (1.5) times their regular rate of pay for all hours

worked over forty (40) in a workweek. See 29 U.S.C. § 207.

       54.      Plaintiffs and the proposed FLSA Collective were or are employees of Defendant

within the meaning of the FLSA.

       55.      Defendant is or was the employer of Plaintiffs and the proposed FLSA Collective

within the meaning of the FLSA, 29 U.S.C. § 203(d).

       56.      As a result of its unlawful classification of Plaintiffs and FLSA Collective as

“independent contractors,” and its failure to pay them the overtime compensation required by

law, Defendant has violated the provisions of the FLSA, 29 U.S.C. §§ 207 and 215(a)(2).

                                                 11
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 12 of 18 PageID #: 271


       57.     Defendant suffered and permitted Plaintiffs and those similarly situated to

routinely work more than forty (40) hours in a workweek without proper overtime compensation

as required by the FLSA, 29 U.S.C. § 201 et seq., and its implementing regulations.

       58.     Defendant’s failure to comply with the FLSA overtime protections caused

Plaintiffs and those similarly situated to suffer loss of wages and interest thereon.

       59.     Defendant knew, or showed reckless disregard for the fact, that it failed to pay

these individuals proper overtime compensation in violation of the FLSA.

       60.     Defendants have not acted in good faith or with reasonable grounds to believe that

their actions and omissions were not a violation of the FLSA, and as a result thereof, Plaintiffs

and other similarly situated workers are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid wages and overtime compensation permitted by 29 U.S.C.

§ 216(b). Alternatively, should the Court find that Plaintiffs and the other installation

technicians are not entitled to recover liquidated damages, then they are entitled to an award of

prejudgment interest at the applicable legal rate.

       61.     Plaintiffs and those similarly situated are entitled to unpaid overtime, liquidated

damages, and attorney’s fees and costs under the FLSA.

       62.     Plaintiffs, on behalf of themselves and the FLSA Collective, seek recovery of

attorneys’ fees and costs to be paid by Defendant, as provided by the FLSA, 29 U.S.C. § 216(b).

      WHEREFORE, on Count I of this Complaint, Plaintiffs and all similarly situated

installation technicians demand judgment against Defendant and pray for (1) compensatory

damages; (2) liquidated damages; (3) attorneys’ fees and costs as allowed under 29 U.S.C.

216(b); (4) pre-judgment and post-judgement interest as provided by law; and (5) such other

relief as the Court deems fair and equitable.




                                                 12
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 13 of 18 PageID #: 272


                                COUNT II – OVERTIME WAGES
             VIOLATION OF THE MMWL FOR FAILURE TO PAY OVERTIME WAGES
                                 MMWL. R.S. Mo. §§ 290.505.1
                  On Behalf of Plaintiffs and the Proposed Missouri Rule 23 Class

       63.      Plaintiffs reallege and incorporate by reference all allegations in all preceding

paragraphs.

       64.      Plaintiffs and the proposed Missouri Rule 23 Class were or are employees of

Defendant within the meaning of the MMWL. R.S. Mo. §§ 290.500(3).

       65.      Defendant is or was the employer of Plaintiffs and the proposed Missouri Rule 23

Class within the meaning of the MMWL. R.S. Mo. §§ 290.500(3) & (4).

       66.      The MMWL requires employers to pay non-exempt employees one and one-half

(1.5) times the regular rate of pay for all hours worked over forty (40) per week. R.S. Mo. §

290.505.1.

       67.      Defendant suffered and permitted Plaintiffs and Missouri Rule 23 Class to

routinely work more than forty (40) hours in a workweek without proper overtime compensation

as required by the MMWL. Id.

       68.      Defendant’s failure to comply with the MMWL’s overtime protections caused

Plaintiffs and the Missouri Rule 23 Class to suffer loss of wages and interest thereon.

       69.      Plaintiffs and the Missouri Rule 23 Class are entitled to unpaid overtime,

liquidated damages, and attorney’s fees and costs under the MMWL. R.S. Mo. § 290.527.

   WHEREFORE, on Count II of this Complaint, Plaintiffs demand judgment against Defendant

and pray for (1) compensatory damages; (2) an equal amount as and for liquidated damages

pursuant to R.S. Mo. § 290.527; (3) attorneys’ fees and costs as allowed by R.S. Mo. § 290.527;

(4) pre-judgment and post-judgment interest as provided by law; and (5) such other relief as the

Court deems fair and equitable.



                                                 13
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 14 of 18 PageID #: 273


                            COUNT III – OVERTIME WAGES
       VIOLATION OF THE ILLINOIS MINIMUM WAGE LAW (“IMWL”) FOR FAILURE
                              TO PAY OVERTIME WAGES
                                     820 ILCS § 105/4a
               On Behalf of Plaintiffs and the Proposed Illinois Rule 23 Class

          70.   Plaintiffs reallege and incorporate by reference all allegations in all preceding

paragraphs.

          71.   Plaintiffs and the proposed Illinois Rule 23 Class were or are employees of

Defendant within the meaning of the IMWL. 820 ILCS § 105/3(d).

          72.   Defendant is or was the employer of Plaintiffs and the proposed Illinois Rule 23

Class within the meaning of the IMWL. 820 ILCS § 105/3(c) & (d).

          73.   The IMWL requires employers to pay non-exempt employees one and one-half

(1.5) times the regular rate of pay for all hours worked over forty (40) per week. 820 ILCS §

105/4a.

          74.   Defendant suffered and permitted Plaintiffs and Illinois Rule 23 Class to routinely

work more than forty (40) hours in a workweek without proper overtime compensation as

required by the IMWL. Id.

          75.   Defendant’s failure to comply with the IMWL’s overtime protections caused

Plaintiffs and the Illinois Rule 23 Class to suffer loss of wages and interest thereon.

          76.   Plaintiffs and the Illinois Rule 23 Class who worked for Defendant prior to

February 19, 2019 are entitled to unpaid overtime, penalty interest equal to two percent (2%) of

Defendant’s underpayments for each month following the date of payment during which

underpayment remained unpaid, pre-judgment and post-judgment interest, and attorney’s fees

and costs under the IMWL. 820 ILCS §§ 105/4a(1) and 105/12(a) (2006).

          77.   Plaintiffs and the Illinois Rule 23 Class who worked for Defendant on and after

February 19, 2019 are entitled to treble the amount of unpaid overtime, penalty interest equal to


                                                 14
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 15 of 18 PageID #: 274


five percent (5%) of Defendant’s underpayments for each month following the date of payment

during which underpayment remained unpaid, pre-judgment and post-judgment interest, and

attorneys’ fees and costs under the IMWL. 820 ILCS §§ 105/4(a)(1), 105/12(a) (2019).

   WHEREFORE, on Count III of this Complaint, Plaintiffs demand judgment against Defendant

and pray for (1) compensatory damages; (2) penalty interest per 820 ILCS § 105/12(a); (3)

attorneys’ fees and costs as allowed by 820 ILCS § 105/12(a); (4) pre-judgment and post-judgment

interest as provided by law; and (5) such other relief as the Court deems fair and equitable.

                    COUNT IV – MISCLASSIFICATION PENALTIES
       VIOLATION OF THE EMPLOYEE CLASSIFICATION ACT (“ECA”) FOR FAILURE
                              TO PAY OVERTIME WAGES
                                  820 ILCS § 185/1 et al.
               On Behalf of Plaintiffs and the Proposed Illinois Rule 23 Class

       78.     Plaintiffs reallege and incorporate by reference all allegations in all preceding

paragraphs.

       79.     The ECA authorizes court actions by private parties to recover damages for

misclassification of workers as “independent contractors.” 820 ILCS § 185/60(a).

       80.     During all relevant times, Defendant has been the “employer” of Plaintiffs and the

Proposed Rule 23 Class within the meaning of the ECA. 820 ILCS § 185/5.

       81.     During all relevant times, Defendant has been a “contractor” as defined by the

ECA. 820 ILCS § 185/5.

       82.     During all relevant times, Defendant has been engaged in “construction” as

defined by the ECA. 820 ILCS § 185/5.

       83.     During all relevant times, Plaintiffs and the Propose Illinois Rule 23 Class have

“performed services” for Defendant as defined by the ECA. 802 ILCS § 185/5.

       84.     The ECA, 820 ILCS § 185/10(b) provides that an individual performing services

for a contractor is deemed to be an employee of the contractor unless it is shown that:

                                                15
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 16 of 18 PageID #: 275


                 (1) the individual has been and will continue to be free from control or direction
                 over the performance of the service for the contractor, both under the individual’s
                 contract of service and in fact;(2) the service performed by the individual is
                 outside the usual course of services performed by the contractor; and

                 (3) the individual is engaged in an independently established trade, occupation,
                 profession or business; or

                 (4) the individual is deemed a legitimate sole proprietor or partnership under
                 subsection (c) of this Section.

       85.       Defendant violated the ECA by failing and refusing to classify Plaintiffs and the

Proposed Illinois Rule 23 Class as “employees.”

       86.       As more fully set forth above, Plaintiffs and the Proposed Illinois Rule 23 Class

have not and are not free from the control or direction of Defendant. Plaintiffs and the Proposed

Illinois Rule 23 Class were subject to the direction and control of Defendant for the performance

of their work.

       87.       As more fully set forth above, the services Plaintiffs and the Proposed Illinois

Rule 23 Class were not outside the usual course of services offered by Defendant. Defendant’s

primary business is satellite television installation services and Defendant relies upon Plaintiffs

and the Proposed Illinois Rule 23 Class to perform those satellite television installations.

       88.        Defendant violated 820 ILCS § 185/20 by failing to classify Plaintiffs and the

proposed Illinois Rule 23 Class as employees pursuant to Section 10 of the ECA, 820 ILCS

§ 185/10.

       89.       Defendant’s violation of 820 ILCS § 185/20 was willful under 820 ILCS

§ 185/45.

   WHEREFORE, on Count IV of this Complaint, Plaintiffs and the proposed Illinois Rule 23

Class demand judgment against Defendant and pray for (1) the amount of any wages, salary,

employment benefits, or other compensation denied or lost to the Plaintiffs and the proposed

Illinois Rule 23 Class by reason of the violation, plus an equal amount of liquidated damages,
                                                  16
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 17 of 18 PageID #: 276


pursuant to 820 ILCS § 185/60(a)(1); (2) compensatory damages per 820 ILCS § 185/60(a)(2);

(3) an amount up to $500 for each violation of the ECA or any rule adopted under the ECA as

provided in 820 ILCS § 185/60(a)(2); (4) attorneys’ fees and costs under 820 ICLS

§ 185/60(a)(4); (5) pre-judgment and post-judgment interest as provided by law; and (6) such

other relief as the Court deems fair and equitable.



Dated: May 1, 2019
                                                      Respectfully Submitted:


                                                      s/ Rachhana T. Srey
                                                      Rachhana T. Srey, MN Bar No. 340133
                                                      srey@nka.com
                                                      Jay Eidsness, MN Bar No. 0395347
                                                      jeidness@nka.com
                                                      NICHOLS KASTER, PLLP
                                                      4600 IDS Center, 80 S. 8th Street
                                                      Minneapolis, Minnesota 55402
                                                      Telephone: (612) 256-3200
                                                      Facsimile: (612) 215-6870

                                                      Mark Potashnick, Mo. Bar # 41315
                                                      markp@wp-attorneys.com
                                                      WEINHAUS & POTASHNICK
                                                      11500 Olive Blvd., Suite 133
                                                      St. Louis, MO 63141
                                                      Telephone: (314) 997-9150
                                                      Facsimile: (314) 997-9170

                                                      Eli Karsh, Mo. Bar # 43061
                                                      elikarsh@aol.com
                                                      LIBERMAN, GOLDSTEIN & KARSH
                                                      230 South Bemiston Avenue, Suite 1200
                                                      St. Louis, MO 63105
                                                      Telephone: (314) 862-3333
                                                      Facsimile: (314) 862-0605

                                                      Benjamin Westhoff, Mo. Bar #53047
                                                      bwesthoff@sedeyharper.com
                                                      SEDEY HARPER WESTHOFF, P.C.

                                                17
Case: 4:19-cv-00178-SRC Doc. #: 49 Filed: 05/01/19 Page: 18 of 18 PageID #: 277


                                           2711 Clifton Ave.
                                           St. Louis, MO 63139
                                           Telephone: (314) 773-3566
                                           Facsimile: (314) 773-3615

                                           ATTORNEYS FOR PLAINTIFFS AND
                                           THOSE SIMILARLY SITUATED




                                      18
